DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be changed to --ROUND BALER INCLUDING ULTRASONIC FILM SENSORS--.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 25 June 2019, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-11 of copending Application No. 16/504,569 (hereinafter the ‘569 application) in view of McHale et al. (US 2008/0264031) (hereinafter McHale). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the only material difference between the subject matter of the claims 1-10 of the present application and the claims 1-4 and 7-11 of the ‘569 application is that the present application claims recite that the first film is a plastic film, and that the second film is a plastic film.  Minor differences in wording and phrases between the sets of claims are immaterial.
However, a person having ordinary skill in the relevant art has within their general knowledge that the use of a first and second plastic film for wrapping a round bale of material is notoriously old and well known, see for example McHale et al. (first plastic film 64 - paragraph 112, and second plastic film 71 - paragraph 115), because of the well-known properties possessed by plastic films to protect the baled material from exposure to the elements.
Accordingly, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the claims 1-4 and 7-11 by having had the claimed first film and claimed second film be a first plastic film and a second plastic film, as such is within the general knowledge of a skilled artisan and as taught by McHale, in order to provide a first and second plastic film to protect the baled material from exposure to the elements.


Present application claims
‘569 application claims
1
1
2
2
3
11
4
3
5
4
6
7
7
7
8
8
9
9
10
10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Viaud et al. (US 6966162) (hereinafter Viaud) in view of McHale et al. (US 2008/0264031) (hereinafter McHale).
Regarding claim 1, the Viaud reference discloses a round baler (10) including a bale chamber (12) operable to form a pressed round bale (16); a wrapping device (14) operable to wrap a first film (18) around the pressed round bale (16) in the bale chamber (12); a feed device  (feed elements 24) operable to feed the first film (18) into 
Regarding claim 2, the Viaud reference does not disclose a second bale wrapping device operable to wrap the pressed round bale with a second plastic film, wherein the second bale wrapping device adjoins the bale chamber along a longitudinal axis of the round baler.  However, the McHale reference discloses that it is old and well known in the relevant art to provide a round baler (1) which includes both a bale chamber (3) for compressing and wrapping a bale with a first plastic film (paragraph 112), and to also provide the round baler (1) with a bale-wrapping device (72, 73) for wrapping the round bale (2) with a second plastic film (paragraph 115), wherein the wherein the second bale wrapping device (72, 73) adjoins the bale chamber along a longitudinal axis of the round baler (1) (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to 
Regarding claim 4, the Viaud round baler, as modified by McHale above, teaches that the ultrasonic sensor (42, 44) is arranged perpendicularly with respect to the surface (circumferential surface) of the pressed round bale (16), and is configured to emit an ultrasonic pulse and receive an echo of the ultrasonic pulse if the first plastic film is present (paragraph bridging columns 1 and 2) on the surface of the pressed round bale (col. 2, lines 59-67).
Regarding claim 6, the Viaud round baler, as modified by McHale above, teaches that the ultrasonic sensor (42, 44) is arranged downstream (44) of the feed point (21).
Regarding claim 7, the Viaud round baler, as modified by McHale above, teaches that the ultrasonic sensor (42, 44) is upstream (42) of the feed point (21).
Regarding claim 8, the Viaud round baler, as modified by McHale above, teaches that the ultrasonic sensor includes two or more ultrasonic sensors (42, 44).
Regarding claim 9, the Viaud round baler, as modified by McHale above, teaches that at least one of feeding of the first plastic film (18) and rotation of the pressed round bale (16) can be adjusted as a function of an output signal of the ultrasonic sensor (42, 44) (col. 5, lines 7-39).
Regarding claim 10, the Viaud round baler, as modified by McHale above, teaches a control unit (ECU), wherein the ultrasonic sensor (42, 44) is connected in a signal-transmitting fashion (“corresponding signal”) (col. 5, lines 7-39) to the control unit (ECU).
Regarding claim 11, the Viaud round baler, as modified by McHale above, teaches the control unit (ECU) is operable to control the at least one of the baling chamber, the wrapping device, and the feed device, in response to a signal from the ultrasonic sensor (42, 44) (co. 5, lines 7-39).
Regarding claim 12, the Viaud round baler, as modified by McHale above to incorporate a plastic film for wrapping, performs the method steps as set forth in the claim.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 2, and further in view of Gaillard (EP 1464216).
Note: see the English language machine translation of Gaillard attached to the reference.
Regarding claim 3, the Viaud round baler, as modified by McHale above, does not expressly disclose that the first plastic film has a smaller elasticity modulus than the second plastic film.  The Gaillard reference discloses a similar type of round baler including wrapping with a first film (F) and a second film (F1), and that the first film is “preferably, the material used for binding the bale can be a stretch film or not, pre-stretched or not, a nonwoven, a net or any other suitable strip product or a string type tie” and the second film is “wrapping material is a material conventionally used in this type of process, such as a sticky or non-sticky stretch film, or this material can also be 
Allowable Subject Matter
Claim 5 is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if an acceptable terminal disclaimer is filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US ‘289) discloses a round baler which includes the use of an ultrasonic sensor (82).
Borker (DE ‘745) discloses a round baler including a first wrapping device and a second wrapping device.
Ma et al. (US 480) discloses an ultrasonic sensor.  
Keune (US ‘779) discloses a round baler and ultrasonic sensor (99).
Smith et al. (US ‘866) discloses a round baler which includes the use of ultrasonic sensors (52) which send a pulse.  Also, there is an “opening 60 formed in side wall 19 and housing 50 permits sensor 52 a direct line of sight of the desired portion of forming bale 70 (FIG. 4) in which the beam (not shown) is emitted from sensor 52, the resulting beam reflection or absorption being sensed by the sensor 52. However, since the beam can be reflected, a direct line of sight is not required. Therefore, as used herein, the sensor indications may be obtained from either direct line of sight or indirect means, such as by reflection. The term forming bale as used herein is intended to refer to the bale being formed in the bale-forming chamber of the baler, although the term forming bale and bale may be used interchangeably.”
Derscheid (US ‘696) discloses a round baler which includes the use of ultrasonic sensors (146).
Smith (US ‘480) discloses a round baler which includes the use of a sensor (60) for detecting wrapping material.
Lebeau et al. (US ‘358) is the USPGPUB of the ‘569 application used in the provisional double patenting rejection above.
Sand (EP ‘281) discloses a round baler including wrapping of the bale with a first and second film.
Schlichting (US ‘680) discloses a round baler which includes the use of detectors (146).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 February 2021